DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 8, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 and further in view of  Sarrigeorgidis et al US Patent Application Publication No. US 20160095055 A1.
As per claim 1, Kumar et al discloses a method and apparatus (fig. 2A, 2B and 6) 
identifying a plurality of combinations of antennas based on a plurality of available antennas for a wireless communications device (col. 5, lines 26-34 ); generating, using a processing device included in a multiple-input-multiple-output (MIMO) device, a plurality of quality metrics comprising at least one quality metric for each of the identified combinations of antennas, wherein each of the at least one quality metrics represents a signal quality of a signal associated with each of the plurality of antennas, and wherein the signal is a spatial stream (see col. 5, lines 40 and  46-59, in addition, col. 25, line 17, teaches the antennas are used for spatial diversity, an antenna that uses spatial diversity, by definition uses a spatial stream or signal); and selecting, using the processing device, at least two antennas from the plurality of combinations of antennas based, at least in part, on the plurality of quality metrics, wherein the at least two antennas are selected for use by the wireless communications device during a transmitting or receiving operation (see col. 5, lines 40-48). However, it fails to teach the antenna selection is based on similarity between values of a quality metric. It also fails to teach that the two antenna selected have closest values of quality metrics. It further fails to teach  the generating is responsive to determining a number of multiplexed data streams included in the spatial stream is greater than one. Lampe et al  teaches a method and apparatus that teaches the antenna selection based on   similarity between values of a quality metric (note page 9, lines 29-31 and lines 36-38). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Kumar et al by allowing the antenna selection to be based on  similarity between values of a quality metric  so that the selection of the transmitting antenna  is more accurate see  Lampe et al, page 2, line 4. Bonta et al further teaches that the selection of two antenna that have the closest values of quality metrics (one skill in the art would know best and better quality metrics are closest in values) (see at least abstracts and col. 5, lines 21-28, col. 6, lines 10-20. Therefore, it would have been obvious to one skill in the art to include such a teaching in Kumar et al and Lampe et al  in order to maximize the time to monitor the alternate antennas as taught by Bonta et al see col. 2, lines 31-32. Sarrigeorgidis et al  teaches the generation  of  SNR (quality metric) responsive to determining a number of signal (data) streams carried (multiplexed) RF signal (the spatial stream) is greater than one (notes that RF signal includes a plurality of spatial streams, hence the RF signal is by inspection a spatial signal) (Sarrigeorgidis et al , para. [0181]). Therefore, it would have been obvious to one skill in the art given one skill in the art given the benefit of the teaching of Sarrigeorgidis et al to  generate the quality metrics responsive to determining a number of multiplexed data streams included in the spatial stream is greater than one in order to dynamically vary the fidelity requirements imposed on the analog signal processing by the receiver and or transmitter. An alternate motivation would have been to save power (Sarrigeorgidis et al, abstract).
 	As per claim 2, Kumar et al teaches signal strength is generated from signals received from the plurality of antennas (see col. 5, lines 48-59).
As per claim 6, Kumar et al discloses RSSI value is determined. See col. 5, lines 45-50.
As per claim 8, Kumar et al teaches that the signal quality metrics includes SNR (see col. 5, line 51). 
As per claim 10, see rejection of claim 1. In addition, fig. 6, show the structure of the device as including at least one transceiver 604 and a processor 810/242 and DSP(controller) 244 (processing device, collectively).
 As per claim 11, see claim 2.
 As per claim 16, see rejection of claim 10. In addition, fig. 6 shows a second transceiver 606.
As per claim 17, see claim 2.

Claim(s) 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 further in view of  Sarrigeorgidis et al US Patent Application Publication No. US 20160095055 A1 and further in view of Thomas et al US 20170026067.
As per claim 4, Kumar et al, Lampe et al,  Bonta et al and Sarrigeorgidis et al disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises an indication of adjacent channel interferences. Thomas et al discloses at page 8, claim 12, the signal qualities comprises an indication of adjacent channel interferences. Therefore, it would have been obvious to one skill in the art to include such a limitation in Kumar et al, Lampe et al , Bonta et al and  Sarrigeorgidis et al   in order to improve signal reception quality as thought by Thomas et al see at least para. [0003].
 As per claim 13, see claim 4.
As per claim 19, see claim 4.

Claim(s) 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526  further in view of  Sarrigeorgidis et al US Patent Application Publication No. US 20160095055 A1 and further in view of Roberts US 20160241320.
As per claim 5, Kumar et al, Lampe et al, Bonta et al and Sarrigeorgidis et al  disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises one or more condition numbers computed based on eigenvalues associated  with the plurality of combination of antennas. Roberts teaches signal qualities comprises one or more condition numbers computed based on eigenvalues see at least para. [0060]. Therefore, it would have been obvious to one skill in the art to include such a teaching in Kumar et al, Lampe et al ,  Bonta et al and Sarrigeorgidis et al  in order to provide an improved apparatus and method as thought by Roberts see at least para. [0017].
 As per claim 14, see claim 5.
 As per claim 20, see claim 5.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 further in view of  Sarrigeorgidis et al US Patent Application Publication No. US 20160095055 A1 and further in view of Szini et al US 20160373170.
As per claim 7, Kumar et al, Lampe et al, Bonta et al and  Sarrigeorgidis et al   disclose every feature of the invention specified in the claim but fail to teach generating a composite quality metric for each of the identified combination of antennas based at least in part on the plurality quality metrics. Szini teaches the claim concept as follows: generating a composite quality metric for each of first and second channels based on at least in part on the plurality quality metrics (Szini, abstract). It would have been obvious to one skill in the art having the benefit of the disclosure of Szini to generate a composite quality metric for each of the identified combination of antennas based at least in part on the plurality quality metrics in order to improve performance of the communication system (See Szini para. [0006]).

Claim(s) 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 further in view of  Sarrigeorgidis et al US Patent Application Publication No. US 20160095055 A1 and further in view of Cho US 20170054518.
As per claim 9, Kumar et al, Lampe et al, Bonta et al  and Sarrigeorgidis et al  disclose every feature of the invention specified in the claim but fail to teach that the SNR metric is an exponential effective SNR mapping metric. Cho teaches the SNR metric is an exponential effective SNR mapping metric see at least para. [0061]. Therefore, it would have been obvious to one skill in the art to include such a limitation in Kumar et al, Lampe et al, Bonta et al and Sarrigeorgidis et al  in order to optimize  transmission rate as thought by  Cho see at least para. [0045], last two lines. 
 As per claim 15, see claim 9.
As per claim 18, see claim 9.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Lampe et al European Patent Specification EP 2 810 382 B1 further in view of Bonta et al US Patent No. 5,740,526 further in view of  Sarrigeorgidis et al US Patent Application Publication No. US 20160095055 A1 and further in view of Choudhary et al US 20160233902.
As per claim 3, Kumar et al, Lampe et al, Bonta et al  and Sarrigeorgidis et al  disclose every feature of the invention specified in the claim. Kumar et al further teaches in fig. 6 a first transceiver (604) (signal source) and a second transceiver (606) (signal source) but fails to teach the first source uses a first band and the second source uses a second band in a RSDB operation. Choudhary et al teaches a first transceiver uses a first band and the second transceiver uses a second band in a RSDB operation, Choudhary et al, para. [0022]. It would have been obvious to one skill in the art to include such a teaching in Kumar et al, Lampe et al, Bonta et al  and Sarrigeorgidis et al   in order to minimize signal interference as generally taught in para. [0022] of Choudhary et al.
As per claim 12, see claim 3.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1, 10, 16 and the claims depending thereof  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633